        Case 1-19-44445-nhl            Doc 5      Filed 07/24/19    Entered 07/24/19 08:39:17




Isaac Nutovic, Esq.                                  :
NUTOVIC & ASSOCIATES
Proposed Counsel
261 Madison Avenue, 26th Floor
New York, New York 10016
(212) 421-9100

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re:                                                             Chapter 11


 175 PULASKI RLM LLC,                                               Case No. 19- (nhl)


                                                      Debtor.
---------------------------------------------------------------x


          FISCHMAN DECLARATION IN SUPPORT OF DEBTOR’S APPLICATION TO RETAIN
          AND EMPLOY COUNSEL NUNC PRO TUNC TO THE COMMENCEMENT DATE


Joseph Fischman, declaring under penalty of perjury pursuant to 28 U.S.C. §1746, states as

follows:

          1.      I am the Manager of 175 Pulaski RLM LLC (the “Debtor"), the above-named

debtor.

          2.     I make this declaration in support of the Debtor’s application to retain Nutovic &

Associates (the “Firm”) to represent it as Debtor and Debtor-in-possession as attorneys under a

general retainer.

          3.     On July 21, 2019 the Debtor filed a voluntary petition for relief under Chapter 11 of

Title 11 of the United States Code (the "Bankruptcy Code") in the United States Bankruptcy Court

for the Eastern District of New York (the "Court") and an order for relief was simultaneously entered

therewith.




                                                         1
       Case 1-19-44445-nhl       Doc 5     Filed 07/24/19     Entered 07/24/19 08:39:17




                                              RELIEF REQUESTED

        4.     The Debtor wishes to employ and retain Nutovic & Associates under a general

retainer.

        5.     The Debtor has selected Nutovic & Associates because the Firm has considerable

experience in matters of both personal and commercial insolvency proceedings and because the

Debtor believes that the Firm is well qualified to represent it as Debtor and Debtor-in-possession.

        6.     The professional services that Nutovic & Associates will render include:

               (a)     Advising the Debtor with respect to its powers and duties in

               the continued operation of its business affairs and management of its

               property as Debtor and Debtor-in-possession;

               (b)     Representing the Debtor before the Court at all hearings on

               matters pertaining to the Debtor, including prosecuting and defending

               litigated matters that may arise during the Chapter 11 case;

               (c)     Advising and assisting the Debtor in the preparation and

               negotiation of a plan of reorganization with creditors;

               (d)     Preparing all necessary or desirable applications, answers,

               orders, reports and other legal documents; and

               (e)     Performing all other legal services for the Debtor which may

               be desirable and necessary in the course of the reorganization

               proceedings.

        7.     Based on the attached Nutovic Declaration the Debtor believes that Nutovic &

Associates does not represent any interest adverse to the Debtor, as Debtor and Debtor-in-

possession, or to its estate regarding the matters upon which it will be engaged, and its employment
                                                   2
       Case 1-19-44445-nhl         Doc 5     Filed 07/24/19      Entered 07/24/19 08:39:17




is in the best interest of the estate. Moreover, it is necessary for the Debtor to employ an attorney to

render such professional services. The Debtor believes Nutovic & Associates to be a "disinterested

person" within the meaning of 11 U.S.C. §§ 101(14) and 327(a).

        8.      The Debtor desires to employ Nutovic & Associates under a general retainer because

of the diverse legal services that are likely to be required.

        9.      Subject to approval of the Court, the Debtor has agreed to compensate Nutovic &

Associates at its usual hourly rates and to reimburse the firm for its expenses, charges and

disbursements, all as set forth in the Nutovic Declaration.

        10.     No committee of unsecured creditors has as yet been appointed in this case.

        11.     As set forth in the accompanying “Lar-Dan” declaration, annexed as Exhibit A, I, on

behalf of 183551 LLC arranged for a $15,000 retainer to be paid to Nutovic & Associates to secure

services for the Debtor.

                                             Conclusion

        12.     The Debtor requests that it be authorized to employ Nutovic & Associates to

represent it as Debtor and Debtor-in-possession in this case on the terms set forth in this application,

in the annexed declaration of Isaac Nutovic submitted pursuant to § 329 of the Bankruptcy Code and

Bankruptcy Rule 2016, and that it have such other relief as is just and proper, for all of which no

previous application has been made to this or any other Court.

Dated: Brooklyn, New York
       July 22, 2019

                                                  By:       _____________
                                                             Joseph Fischman




                                                   3
Case 1-19-44445-nhl   Doc 5   Filed 07/24/19   Entered 07/24/19 08:39:17




EXHIBIT A



                                  4
        Case 1-19-44445-nhl            Doc 5      Filed 07/24/19       Entered 07/24/19 08:39:17




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re:                                                                Chapter 11


 4218 PARTNERS LLC,                                                    Case No. 19- ()


                                                      Debtor.
---------------------------------------------------------------x


                                           “LAR-DAN” DECLARATION

Joseph Fischman, declaring under penalty of perjury pursuant to 28 U.S.C. §1746, states as

follows:

        1.        I make this declaration with respect to the application of 4218 Partners LLC (the

“Debtor”) to retain Nutovic & Associates (the “Firm”) to represent it as attorneys under a

general retainer. I am the sole member of 183551 LLC (the “Funder”).

        3.       I arranged for the Funder to provide $15,000 as a retainer to Nutovic & Associates to

secure services for the Debtor. I understand that the Firm’s duty of loyalty lies with the Debtor and

not to me or the Funder. Neither I nor the Funder intend to make a claim against the Debtor with

respect to the retainer advanced on its behalf.

        4.       I hereby waive any claim I may have against the Debtor with respect to the retainer

advanced.

Dated: Brooklyn, New York
       July 22, 2019

                                                        By:         ___________________
                                                                     Joseph Fischman




                                                        5
